*667OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of aggravated sexual assault and was sentenced to fifty years’ confinement. The Court of Appeals affirmed appellant’s conviction. Rodriguez v. State, 762 S.W.2d 727 (Tex.App.—San Antonio 1988). This Court granted appellant’s petition for discretionary review to determine whether the Court of Appeals erred in holding (1) an objection which merely cites Article 38.072, V.A.C.C.P., is insufficient to put the trial court and the State on notice that there was noncompliance with one of the many provisions contained within that Article, and (2) Article 38.072 is unconstitutional, both facially and as applied to the facts of this case. Upon further review of the case, however, we find that appellant’s petition for discretionary review was improvidently granted. Tex.R.App.P. 200(k). As in every case where we determine that the decision to grant review was improvident, we do not necessarily adopt either the language or reasoning of the lower court.
Accordingly, appellant’s petition for discretionary review is dismissed.